Citation Nr: 1013409	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  00-11 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for polyarthralgia 
(claimed as atrophy of the left leg, a lumbosacral condition, 
and a left hip condition), to include as secondary to a 
service-connected bilateral knee disorder. 

2.  Entitlement to an initial rating in excess of 70 percent 
for major depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The Veteran served on active duty for training from March 
1979 to June 1979, and on active duty from April 1981 to 
November 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a January 6, 2009 rating action, the Veteran was denied 
service connection for a right hip disorder, and for atrophy 
of the right vastus medialis oblique quadricep.  A January 
12, 2009 letter from the RO notified the Veteran of the 
decision.  Over one year later, on January 15, 2010, the 
Veteran's notice of disagreement to that action was received.  
This issue is referred to the RO for actions deemed 
appropriate. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2004, the Board remanded these issues for 
additional development, to include scheduling the Veteran for 
a videoconference hearing before the Board.

The Veteran did not report for a videoconference hearing 
scheduled in June 2005.  In a statement received by the 
Manchester RO in August 2005, the Veteran indicated that the 
April 2005 hearing notice letter was sent by the RO to an 
incorrect address.  The address was corrected, and the 
Veteran was scheduled for a hearing on May 21, 2009.  On May 
19, 2009, the Veteran notified VA that he would be unable to 
attend the hearing due to a death in the family.  He 
requested that the hearing be rescheduled.  In June 2009, it 
was determined that good cause was shown for the Veteran's 
inability to attend the hearing.  A videoconference hearing 
was then scheduled for July 16, 2009, but the Veteran 
contacted VA prior to the hearing, indicating that he would 
be unable to attend due to a scheduling conflict regarding a 
medical consultation for a medical condition.  Good cause was 
found for the Veteran's inability to attend the hearing, and 
the Veteran was then scheduled for a videoconference hearing 
on February 18, 2010.  On that day, the Veteran contacted his 
representative stating that he would be unable to attend the 
hearing because of family legal problems requiring him to be 
in Court.  He has again requested that he be rescheduled for 
a videoconference hearing.  For one final time, the Veteran 
will be rescheduled for a videoconference hearing.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules videoconference hearings, a 
remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following actions:

The RO should schedule the veteran for a 
Board videoconference hearing at the 
earliest available opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


